3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,420,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1, 3-7, 9-13 and 15-19 of the instant application is also included in claims 1-16 of U.S. Patent No. 9,420,188.
Claims 1, 3-7, 9-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,447, 909. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1, 3-7, 9-13 and 15-19 of the instant application is also included in claims 1-20 of U.S. Patent No. 10,447, 909.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibugami (US 2005/0190282) in view of Marcus (US 207/0025711; already of record), and further in view of Lee (US 2010/0118154).
Regarding claims 1, 7 and 13, Shibugami discloses, a non-transitory computer readable medium (206, 207, 210, 217, 218 and 220 of Figs. 1-2 and 9) storing computer readable instructions thereon that, when executed by a computer (Fig. 2), causes the computer to perform a method comprising:
communicating (239) with an imaging device (Paragraph 0060); 
outputting a zoom control signal (Paragraphs 0065-0068) to the imaging device; and 
controlling (221-228), by the zoom control signal, a zooming of the imaging device at a first speed (Paragraph 0065, line 17 and see Fig. 9; disclosed “normal speed”) based on one of a plurality of zoom control modes, the first speed being slower than a second speed (Paragraph 0065, lines 17-18 and see Fig. 9; disclosed “maximum speed”), the second speed being inputted to the computer (Paragraphs 0065-0068).
Shibugami does not explicitly disclose communicating by an apparatus with an imaging device, and outputting a zoom control signal wirelessly from the apparatus to the imaging device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include communicating by an apparatus with an imaging device, and outputting a zoom control signal wirelessly from the apparatus to the imaging device as taught by the imaging device of Marcus in the imaging device of Shibugami since Marcus teaches it is known to include these features in an imaging device for the purpose of providing an imaging device that is convenient and easy to use.
Shibugami in view of Marcus does not disclose that the apparatus is a smartphone with an imaging device having a lens, controlling a zooming of the imaging device by adjusting a position of the lens, and each zoom control mode is configured to adjust the position of the lens of the imaging device.
Lee teaches, from the same field of endeavor that in an imaging device that it would have been desirable to make the apparatus is a smartphone with an imaging device having a lens (Para. 0015), controlling a zooming of the imaging device by adjusting a position of the lens (Para. 0025-0026), and each zoom control mode is configured to adjust the position of the lens of the imaging device (Para. 0025-0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apparatus is a smartphone with an imaging device having a lens, controlling a zooming of the imaging device by adjusting a position of the lens, and each zoom control mode is configured to adjust the position of the lens 
Regarding claims 3, 9 and 15, Shibugami, Marcus and Lee discloses and teaches as set forth above, and Shibugami further discloses, the plurality of zoom control modes include a mode for controlling the zooming of the imaging device based on a zoom change speed set by a user selection (Paragraph 0065, lines 17-18 and see Fig. 9).
Regarding claims 4-6, 10-12 and 16-18, Shibugami, Marcus and Lee discloses and teaches as set forth above, and Shibugami further discloses, displaying information indicating a zoom magnification of the imaging device (214, 219, 221), and the information is represented as a zoom bar (Paragraphs 0045-0047), and the zoom control signal is generated by the computer when a zoom operation is performed for a predetermined period or longer (Paragraphs 0065-0068).
Regarding claim 19, Shibugami, Marcus and Lee discloses and teaches as set forth above, and Shibugami further discloses, the plurality of zoom control modes include a single-step mode that adjusts the position of the lens of the imaging device for a predetermined period of time for each zoom control signal received from the smartphone (Paragraphs 0065-0068).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-13 and 15-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/04/2021